Citation Nr: 0003279	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for eye disability 
manifested by floaters.

2. Entitlement to service connection for fatigue, lethargy, 
dizziness and confusion secondary to service-connected 
vitamin B deficiency.

3. Entitlement to an increased (compensable) rating for 
service-connected vitamin B deficiency. 


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
1997, a statement of the case was issued in December 1997, 
and a timely substantive appeal was received in February 
1998.


FINDINGS OF FACT

1.  There is no medical evidence of current eye disability 
manifested by floaters.

2.  There is no medical evidence linking fatigue, lethargy, 
dizziness and confusion to the veteran's service-connected 
vitamin B-12 deficiency.

3.  The veteran's service-connected vitamin B-12 deficiency 
is asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for eye disability manifested by floaters is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for fatigue, lethargy, dizziness and confusion secondary to 
service-connected vitamin B deficiency is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for a compensable rating for the 
veteran's vitamin B-12 deficiency have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.117, Diagnostic Code 7700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

The veteran asserts that she is entitled to service 
connection for an eye disability manifested by floaters as 
this condition first began in service.  She also asserts that 
her service connected vitamin B deficiency has led to 
continuing problems with fatigue, lethargy, dizziness and 
confusion and that she should thus be entitled to service 
connection for this ongoing problem.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, with regard to claims 
advanced on the theory of secondary service connection under 
38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 
7 Vet.App. 439 (1995), the Board also emphasizes that medical 
evidence of causation is also necessary to well-ground a 
secondary service connection claim.  See generally Reiber v. 
Brown, 7 Vet.App. 513 (1995).  The Board also observes that 
the truthfulness of evidence is presumed in determining 
whether a claim is well-grounded.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Eye disability manifested by Floaters

A vitreous floater has been described as a "bit of optical 
debris (as a dead cell or cell fragment) in the vitreous 
humor or lens that may be perceived as a spot before the 
eye."  WEBSTER'S MEDICAL DESK DICTIONARY 246 (1986); Nix v. 
Brown, 4 Vet.App. 462, 464 (1993). 

A review of the veteran's service medical records show that 
the veteran did complain of "seeing spots" in her eyes 
bilaterally in December 1985.  She was diagnosed with 
floaters at that time.  The rest of these service medical 
records are devoid of mention of such spots or floaters.

Since service, the veteran has undergone two VA examinations 
on point.  In April 1996, the veteran's visual examination 
found her to have current visual acuity at 20/20 and 20/20 
with a correction for myopia and astigmatism.  Her lid and 
lacrimal systems were within normal limits and extraocular 
movements were full and equal.  Pupils were equally round and 
active to light.  Examination of her anterior segment showed 
her cornea to be clear, and the anterior chamber of the eye 
was clear and deep.  Conjunctiva was clear and lenses were 
crystal clear bilaterally.  Examination of the vitreous 
showed wide areas of syneresis and examination of the 
posterior pole disc, CDR 0.3, found the macula clear and 
vessels were consistent with her stated age.  She was 
diagnosed with ametropia of myopia and astigmatism.  She was 
also diagnosed with bilateral syneresis of the vitreous.

In October 1997, the veteran again reported complaints of 
floaters.  She was diagnosed with myopia and complaints of 
floaters that were unrelated to the vitamin B-12 deficiency 
in that examiner's opinion.  The examiner also commented that 
there was no ocular cause for the complaints of floaters.

The veteran has also submitted private medical evidence 
consisting of correspondence from Calman M. Hunter, O. D. 
dated March 1996.  Dr. Hunter noted that the veteran 
complained of occasional burning of the eyes and history of 
floaters over the past 10 years.  He noted that the veteran 
was 20/20 bilaterally with a correction for myopia and 
astigmatism.  He examined the veteran's eyes and examination 
revealed normal healthy eyes.

After reviewing the medical evidence, the Board must conclude 
that there is no medical diagnosis of current eye disability 
manifested by or associated with the veteran's floaters.  A 
threshold requirement for a well-grounded claim is a medical 
diagnosis of current chronic disability.  Despite the 
veteran's assertions, trained medical examiners, both private 
and VA, have not rendered any diagnosis of eye disability 
associated with the floaters.  The Board stresses that 
medical diagnoses must be made by medical personnel.  
Espiritu.  Without a medical diagnosis of current disability, 
the claim is not well-grounded.  The Board hereby advised the 
veteran that to well-ground her claim there must be a medical 
diagnosis of current disability as well as medical evidence 
of a nexus to service or to a service-connected disability.  

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


B.  Fatigue, Lethargy, Dizziness and Confusion

Service connection was established for vitamin B deficiency 
by rating decision of July 1996.  The veteran's service 
medical records show that the veteran complained of fatigue 
and lightheadedness in March 1988.  A Schilling test was 
performed and the veteran's malabsorption was deemed not due 
to the lack of intrinsic fastor.  The records also describe 
that the veteran had a diagnosis of vitamin B-12 deficiency 
as shown by laboratory tests, in August 1988.

In April 1996, the veteran underwent a VA examination wherein 
she complained of dizziness about three times a month, 
fatigue and some physical weakness associated with the 
dizziness.  The examiner diagnosed the veteran with recent 
infectious mononucleosis with positive EB virus titer.  The 
examiner opined that this could be the cause of fatigue and 
weakness.

In October 1997, the veteran underwent a VA examination to 
assess her symptomatology.  At that time, the veteran 
complained of persistent fatigue and light-headedness.  She 
was diagnosed with a history of B-12 deficiency and the 
examiner stated "in my opinion, symptoms of fatigue and 
light-headedness may be due to B-12 deficiency.  At the 
present time, the patient denies any depression and B-12 and 
folate levels are normal.  Present fatigue/light headedness 
are not related to history of B-12 deficiency and [the 
veteran] should be worked up for these complaints."

It is the decision of the Board that the veteran's claim of 
entitlement to service connection for fatigue, lethargy, 
dizziness and confusion is not well grounded.  Specifically, 
there is no medical evidence suggesting a nexus or link 
between these symptoms and her service connected disorder.  
The April 1996 VA examiner speculated that the veteran's 
symptoms of fatigue and weakness were related to a recent 
mononucleosis infection.  Further, while the October 1997 
examiner allowed that fatigue and lightheadedness could be 
caused by B-12 deficiency, the examiner noted that the 
veteran had no such deficiency upon examination and thus 
opined that the present fatigue and lightheadedness were not 
related to history of B-12 deficiency. 

The veteran is no doubt sincere in her belief that her 
symptomatology is related to the vitamin B-12 deficiency.  
However, as discussed above, where the determinative issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue, and the veteran is a layperson, unable 
to render a medical opinion for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  The Board hereby 
advises her that a medical diagnosis of current chronic 
disability and medical evidence suggesting a link to service 
or to a service-connected disability is necessary to well-
ground her claim. 

Again, the Board is unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would well ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).
 
II. Increased Rating

The veteran further avers that her B-12 deficiency causes 
symptomatology much more severe that reflected by her current 
disability evaluation.  Specifically, she reports that her 
disorder is not asymptomatic as it causes ongoing weakness, 
fatigue and lightheadedness.

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated July 1996 wherein she was assigned 
a noncompensable evaluation.  Accordingly, her claim must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and VA has a duty to assist the 
veteran in the development of facts pertinent to the claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  This obligation was satisfied by the 
examinations and records described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service medical records show that the veteran 
was complaining of fatigue, lightheadedness and visual 
disturbances as early as March 1988 and laboratory tests were 
indicative of a B-12 deficiency in August 1988.  The veteran 
did not undergo a separation examination.

Again, as discussed above, the veteran has undergone two VA 
examinations in conjunction with her claim.  In April 1996, 
she complained of low B-12, dizziness about three times per 
month with associated weakness, and fatigue.  She was 
diagnosed with recent infection with infectious mononucleosis 
that could be the cause of fatigue and weakness, and B-12 
deficiency.  In October 1997, the veteran underwent a 
hematologic disease examination.  There the examiner 
conducted a physical examination along with appropriate 
laboratory testing.  The veteran's B-12 and folate levels 
were normal.  As already discussed, the medical evidence does 
not suggest that her complaints of fatigue, weakness, etc. 
are due to the vitamin B-12 deficiency. 

The veteran's disability has been rated by analogy under the 
Diagnostic Code for anemia.  Pursuant to 38 C.F.R. § 4.117, 
Diagnostic Code 7799-7700, a noncompensable evaluation is 
warranted where there is there is hemoglobin 10gm/100ml or 
less, asymptomatic.  A 10 percent evaluation is warranted 
where there is hemoglobin 10gm/100ml or less with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness or shortness of breath.  It seems that the 
veteran's B-12 levels are currently normal and that the blood 
disorder is essentially asymptomatic since medical personnel 
have determined that the fatigue, weakness, etc. are not due 
to the vitamin B-12 deficiency.  Therefore, the Board must 
deny the veteran's claim to increase her disability rating.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable decision as to this 
issue.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

